Citation Nr: 0718205
Decision Date: 05/24/07	Archive Date: 06/27/07

DOCKET NO.  05-37 289	)	DATE MAY 24 2007
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dysentery resulting in ileostomy.

2.  Entitlement to service connection for dysentery resulting in ileostomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 1952.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a January 2005 decision by the RO which granted reopening of a prior denied claim for service connection for dysentery resulting in ileostomy based on the receipt of new and material evidence, but again denied the claim. 

The veteran, his spouse, and his daughter testified at a hearing before a decision review officer held at the RO during May 2006.  


FINDING OF FACT

By a September 2001 decision, the RO denied the veterans claim for service connection for dysentery resulting in ileostomy.  The veteran filed a notice of disagreement, but he did not file a substantive appeal (VA Form 9) within the time period allowed.  Therefore, the September 2001 decision became final.


CONCLUSIONS OF LAW

1.  The September 2001 RO decision that denied service connection for dysentery resulting in ileostomy is final.  38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the veterans claim for service connection for dysentery resulting in ileostomy.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2006).

3.  Dysentery resulting in ileostomy is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he first contracted dysentery in 1950 in Korea, that he first sought treatment aboard the USS General Randall on returning to the United States, that the disorder became chronic through the rest of his active duty service and after separation in June 1952, resulting in an ileostomy in February 1970.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

Here, the record shows that, in September 2001, the RO denied the veterans claim for service connection for dysentery resulting in ileostomy.  The RO notified the veteran of its decision, and of his appellate rights.  In July 2002 the veteran filed a VA Form 9 substantive appeal that the RO treated as a notice of disagreement (NOD).  In an October 2002 statement of the case (SOC), the RO notified the veteran that his VA Form 9 had been accepted as a NOD only, and that he would need to file another VA Form 9 in order to perfect his appeal.  A Form 9 was enclosed, and the veteran was advised in the cover letter that he must file his appeal within 60 days of the date on the letter (October 28, 2002) or within the remainder, if any, of the one year period from the date on the letter notifying him of the action that he had appealed (September 27, 2001).  The veteran did not file his VA Form 9 until July 23, 2003, which was not within the time period allowed.  As a result, the ROs decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2001).

The veterans application to reopen his claim for service connection for dysentery resulting in ileostomy may now be considered on the merits only if new and material evidence has been received since the time of the last prior final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).


I.  New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) (2006). "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

During October 2004 the veteran filed an additional VA Form 21-4138 statement in support of his claim; a statement from the wife of his deceased family doctor who treated him in years after service stating that the records had been shredded and were no longer available; statements in support of his claim from his brother, his wife, and his daughter; treatment records from Deaconess Hospital (including a report of the ileostomy surgery he had in February 1970); treatment reports from Dr. J.B.; treatment records from Dr. D.G.; and a Social Security Administration April 1989 report of a disability examination.

By its January 2005 decision, the RO determined that the above referenced submissions did constitute new and material evidence to reopen the veterans claim of service connection, but it again denied the veterans claim of service connection for dysentery resulting in ileostomy.  Review of this evidence by the Board shows that it does relate to an unestablished fact necessary to substantiate the claim - that the veteran did have a history of chronic dysentery since he separated from service.  Therefore, the Board finds that the evidence was new and material, and that the veterans claim for service connection for dysentery resulting in ileostomy must be reopened.  

II.  The Merits of the Veterans Claim

The Board has reviewed the veterans service medical records, and they reveal no treatment for dysentery or any bowel problems during service, nor does his June 1952 discharge physical examination note any complaint about dysentery or chronic diarrhea.  There was an August 1951 note that the veteran was fit for leave in the United States, and that a stool examination was not completed, but was directed to be completed at the first duty station.  However, there is no record of the stool examination having been completed.  

At a February 2000 VA examination in connection with his claim of service connection, the veteran reported that in 1950 while aboard ship near Korea, he had problems with diarrhea.  He said that half the men on the ship had dysentery, and that was when his problems with his bowels began.  After service he consulted several doctors for this problem: Dr. C.B., Dr. R.B., and Dr. J.B.  Eventually, after numerous treatments, he developed ulcerative colitis and during 1970 had a total colectomy with ileostomy.  At that time his weight was down to around 130 pounds from having the colitis.  He had gradually gained weight back over the years to about 230 pounds.  The examiner observed that the veteran did have an ileostomy bag with bowel movements that were mushy in consistency.  The examiner diagnosed the veteran with, in pertinent part, a history of dysentery during military service, and ulcerative colitis status post total colectomy with ileostomy.  No etiological opinion was provided. 

In a May 2006 statement in support of his claim, the veteran contended that he and others aboard the USS General Randall suffered dysentery while in Korea, and on the way home.  He said that, at the time of his discharge, he simply wanted to go home to civilian life, and not be delayed with medical examinations for a condition that he felt would clear up in time.  He stated that the problem was not one would want to discuss when he was young, that he was confident that he could cope in civilian life, that he could have built a case for a claim, but did not, and now the years had taken their toll and he needed to make his claim.  

The Board notes that in May 2006 the RO conceded, based on reasonable doubt, that the veteran was treated for dysentery while aboard the USS General Randall during the Korean War.  This concession was based on the RO having found an on-line article written by another soldier who was aboard the USS General Randall that corroborated the veterans claim that he and others suffered from dysentery aboard ship.  The article stated that there were 2800 soldiers aboard the USS General Randall, many of whom were ill from dysentery.

Based on this article, the RO requested a VA medical review of the claims file and examination of the veteran for an opinion whether dysentery contracted while aboard the USS General Randall caused ulcerative colitis resulting in subsequent colectomy and proctectomy with ileostomy.  In a June 2006 report of examination, the VA examiner, a nurse practitioner (co-signed by a physician), diagnosed the veteran with ulcerative colitis with ileostomy.   She noted that dysentery can lead to ulcerative colitis, but in the absence of any record of treatment in service, she could not render an opinion without resorting to mere speculation.

The veteran has stated that he was treated for his chronic diarrhea during the years after service by his family physician, Dr. C.B.  However, an August 2002 note from Dr. C.B.s widow stated that all his records had been shredded, and were no longer available.  The veteran testified that he was also treated by a Dr. R.B. during the years after service and prior to his 1970 surgery, but that he also was deceased.  Prior to his surgery in 1970, the veteran stated he was treated by Dr. J.B. on referral from Dr. C.B.  Dr. J.B.s treatment records show that he only started treating the veteran in 1969, just prior to his surgery in February 1970.  The records of Deaconess Hospital contain a January 1969 treatment summary by Dr. R.B. noting that the veteran had been seen for the past few months with rectal bleeding, bright red in character.  At times elimination was painful with some pain afterwords.  There had been minimal prolapse.  There was some swelling at the anal opening and a change recently in the bowel habits with multiple diarrheas of stools.  The veteran had been treated in the office for ulcerative colitis.  He had not responded to office management, and was being admitted for x-rays, work-up, and treatment.  Dr. R.B.s tentative diagnosis was ulcerative colitis, most likely a granulomatous colitis.  A rectal biopsy resulted in a diagnosis of chronic colitis with an area of ulceration.  The hospital records further contain a report of surgery consisting of a total colectomy with proctectomy and ileostomy that was performed on February 24, 1970, by Dr. J.M.  Examination of the whole colon that was removed showed a diagnosis of chronic ulcerative colitis.    

In an October 2004 statement, the veterans brother said that he was aware that the veteran had developed a substantial bowel problem during his Korean service.  He further stated that, although he did not do his brothers laundry, his mother and sisters often spoke of the problem.  He said that the veteran had also spoken of the problem to him.  In an October 2004 statement, the veterans wife said that she had been married to the veteran for decades, and she knew that he had developed a diarrhea problem during his service in the Korean War.  She did his laundry since they were married, and his mother and sisters had told her about the problem.  In an October 2004 statement, the veterans oldest daughter stated that she had been aware of the veterans diarrhea problem since she was a child in the 1950s and 1960s.  She said she was also aware of the problem as it developed to require drastic surgery.

At the May 2006 hearing, the veteran testified that he first had problems with dysentery in about August 1950, which he thought was possibly caused by drinking dirty water.  He first sought treatment in 1950 when he was aboard ship leaving Korea.  When he was at his new duty station in Virginia, he continued to have diarrhea.  He testified that he could not stand guard duty for even four hours without going to the bathroom.  He said that he didnt seek further treatment until after he and he wife were married in 1955.  The veterans wife testified that they had dated about one and one half years before they were married in 1955, and from 1955 she knew that he had diarrhea often.  She said that she could not get him to go to a doctor for a long time, and when he did, his doctor referred him to specialists.  The problem would clear up for 2 to 3 months, and then come back.  This continued through the 1960s.  The veteran was hospitalized once for about 17 days, and then for 20 days when he had his surgery.  He weighed 165 pounds prior to the surgery, and 137 pounds about a week after the surgery.  She testified that the veteran did work, but he would often come home with a stain or two.  When it started getting really bad, he would have to be hospitalized for medication.  She said it was a big struggle.  Dr. Boyle (now deceased with no records available) had referred the veteran to Dr. Burnikel (also now deceased) and Dr. Becker prior to the surgery.  She testified that Doctor McDonald performed the surgery, and that he had stated that the veterans colon was so ulcerated that there was not one inch of colon that was any good.  

The Board notes that the veteran is competent to testify about what he has experienced with regard to how and when he first contracted dysentery in service, and the symptoms he has experienced since separation from service, as are the veterans brother, wife, and daughter competent to make statements and give testimony about what they observed concerning the veterans bowel problem after service.  38 C.F.R. § 3.159 (a)(2) (2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The current standard of review is that after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 2006).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2006); 38 C.F.R. § 3.102 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In the present case, allowing for reasonable doubt, the Board is persuaded that the veteran suffered chronic dysentery that originated in service and eventually resulted in chronic ulcerative colitis which required surgery consisting of a total colectomy with proctectomy and ileostomy.  While the veterans service medical records do not show treatment for dysentery during service, the Board finds that the veterans statements and testimony are competent and credible, especially in light of the fact that the RO conceded treatment for dysentery in service based on an article that corroborated the veterans claim that he and others suffered from dysentery aboard the USS General Randall.  Additionally, while records from the veterans deceased family physician relating to treatment after service up to the surgery in 1970 are no longer available, the Board finds that the statement of his brother is credible evidence to show that the veteran suffered from a chronic bowel problem after his separation from service in June 1952 until he was married in 1955.  The Board also finds that the statements and testimony of the veteran and his wife, and also the statement of his daughter, are credible to show that the veteran continued to suffer from a chronic bowel problem from 1955 until the 1970 surgery.  The Board further notes that, while the VA examiner in June 2006 stated any opinion on the etiology of the veterans ulcerative colitis would be speculative, she also noted that dysentery can lead to ulcerative colitis.  The record clearly substantiates the diagnosis of ulcerative colitis, the resulting surgery consisting of a total colectomy with proctectomy and ileostomy, along with VA examiner observations that the veteran does currently wear an ileostomy bag.  Accordingly, with resolution of reasonable doubt in the veterans favor, the Board will grant service connection for dysentery resulting in ileostomy.





Because the Board is granting the veterans appeal, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002 & Supp. 2006), have been satisfied.  That matter is moot.

      
ORDER

The veterans application to reopen a claim of service connection for dysentery resulting in ileostomy is granted.

Service connection for dysentery resulting in ileostomy is granted.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

